UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 1/31 Date of reporting period: 1/31/2014 ITEM 1. REPORT TO STOCKHOLDERS January 31, 2014 Annual Report to Shareholders DWS Core Plus Income Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 13 Investment Portfolio 38 Statement of Assets and Liabilities 40 Statement of Operations 42 Statement of Changes in Net Assets 43 Financial Highlights 48 Notes to Financial Statements 67 Report of Independent Registered Public Accounting Firm 68 Information About Your Fund's Expenses 70 Tax Information 71 Advisory Agreement Board Considerations and Fee Evaluation 76 Board Members and Officers 81 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. For the annual period ended January 31, 2014, DWS Core Plus Income Fund returned –1.27%. The Barclays U.S. Aggregate Bond Index returned 0.12%. The average return for the fund's Morningstar peer group, the Intermediate-Term Bond Funds category, was 0.24%. Investment Strategy The fund seeks to maximize total return consistent with preservation of capital and prudent management by investing for both income and capital appreciation. The fund invests mainly in U.S. dollar-denominated fixed-income securities including corporate bonds, U.S. government and agency bonds, and mortgage- and asset-backed securities. The fund may also invest significantly in foreign investment-grade fixed-income securities and non-investment-grade (high-yield or junk bonds) securities of U.S. and foreign issuers, including issuers in countries with new or emerging securities markets. To maintain liquidity, the fund may also invest in cash or money market instruments. Early in the period, longer-term U.S. Treasury yields vacillated with hopes for the U.S. economy and concerns over the European debt crisis. On the monetary policy front, the U.S. Federal Reserve Board (the Fed) continued to pursue measures designed to maintain extraordinarily low interest rates, and central banks in Europe and Japan followed suit. Despite the high level of monetary accommodation, inflation remained modest. With respect to credit risk, investors generally took a benign view of conditions following the resolution at year-end of the U.S. "fiscal cliff" wrangling, and sought yield wherever it could be found. The positive sentiment for risk assets was supported by continued improvement in the key housing and employment measures, despite a tax hike and spending cuts under sequestration that took effect beginning in March 2013. In Europe, the sovereign debt crisis continued to be papered over, although events surrounding Cyprus in March served notice to policy makers that much work remained. As the period ending January 31, 2014 progressed, the interest rate environment became a negative factor for bond prices overall, as U.S. Treasury rates moved higher on optimism over prospects for the U.S. economy. At the same time, speculation increased over the extent to which the Fed would continue to maintain its ongoing levels of support to the economy. The negative sentiment intensified in late June 2013 on comments from the Fed chairman to the effect that the economy may have stabilized sufficiently to allow for a tapering of long-term bond purchases under its quantitative easing program. In mid-September 2013, the Fed backed off of its earlier guidance, and suggested that the inevitable reduction of its support for the bond market would likely not begin until sometime in 2014. While markets gradually became more comfortable with the pace and extent of the Fed's withdrawal of support, long rates for the most part drifted higher over the last several months of 2013 against a generally positive economic backdrop. In the U.S., optimism over growth was spurred by progress in budget talks, that culminated in a bipartisan two-year agreement, as well as in a late December 2013 release, that placed third-quarter U.S. gross domestic product (GDP) growth at 4.1%. However, the tenor of the markets would shift in the last few weeks of the fiscal period ending January 31, 2014, as a range of developments suggested that the prospects for sustained growth remained uncertain. These included a softening in U.S. manufacturing and employment data, and renewed concerns as to whether growth in China would be sufficient to support conditions more broadly in emerging markets. The result was a significant decline in longer-term Treasury yields over January of 2014. "The fund's above-benchmark duration stance was based in part on our view that the Fed has committed to being very cautious about withdrawing support as long as inflation remains low and employment conditions remain subpar." The Fed maintained the benchmark federal funds rate at basically zero throughout the 12 months. Despite the decline late in the fiscal period ending January 31, 2014, U.S. Treasury yields finished the 12 months notably higher as the Treasury yield curve steepened. For the full period, the two-year yield went from 0.27% to 0.34%, the five-year from 0.88% to 1.49%, the 10-year from 2.02% to 2.67% and the 30-year from 3.17% to 3.61%. Positive and Negative Contributors to Performance By far the largest detractor from the fund's relative performance over the 12 months was our generally above-benchmark overall portfolio duration and corresponding interest rate sensitivity. This stance was based in part on our view that the Fed has committed to being very cautious about withdrawing support as long as inflation remains low and employment conditions remain subpar. In addition, we believe the apparent consensus reached with respect to the outlook for sustained growth is fragile and overlooks a number of points of vulnerability, including continued stress in Europe and jitters over growth in China. Late in the fiscal period, our duration stance was of benefit as U.S. Treasury rates dipped. In an environment of narrowing credit spreads, the fund's significant weightings to credit-sensitive sectors boosted relative performance for the period. This included the fund's allocation to investment-grade corporate bonds and, in particular, our emphasis within investment-grade on some of the more credit-sensitive sectors, such as basic industry, energy and finance. In addition, we have had a significant out-of-benchmark allocation to high-yield corporate bonds, mostly in the BB-quality range, which added to returns relative to the benchmark. Our out-of-benchmark exposure to emerging-markets debt acted as a modest constraint on relative performance for the 12 months ending January 31, 2014. While sovereign debt performance was hurt by its longer duration profile and greater interest rate sensitivity given a rising rate backdrop, our focus on shorter-duration, investment-grade corporate debt within emerging markets helped to mitigate the impact of the overall decline in emerging-markets bonds. Outlook and Positioning At the end of the period, the fund's largest allocation was a position of approximately 39% of assets in mortgage-backed securities (MBS), followed by 23% in investment-grade corporate bonds. Other significant allocations included 15% in U.S. Treasury and Agency securities and 15% in high-yield corporate bonds. Emerging-markets debt constituted 7% of fund assets. The MBS total includes contracts to purchase "to-be-announced" securities that have yet to be issued, a practice which enables the fund to maintain exposure to current-coupon MBS on an ongoing basis without having to sell other securities in the portfolio. We currently view developed-market economies as more likely to surprise on the downside than the upside, and therefore generally expect to maintain overall duration in the neutral-to-above-benchmark range over the near term. Despite recent modest progress, U.S. employment levels remain substandard and, with inflation remaining below-target, there would not appear to be any substantive reason for the Fed to accelerate any shift in policy. Nonetheless, given market jitters about the direction of the economy and Fed policy, we expect there will be opportunities to add value in security selection on volatility. While fundamentals remain strong, we are somewhat cautious with respect to investment-grade corporates given current valuations, and may look for opportunities to rotate into other sectors. We are maintaining a strong focus on quality and liquidity as we select individual securities within each sector. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Intermediate-Term Bond Funds category represents funds that focus on corporate, government, foreign or other issues with an average duration of greater than or equal to 3.5 years but less than or equal to six years, or an average effective maturity of more than four years but less than 10 years. Source: Morningstar, Inc. Sovereign debt is debt that is issued by a national government. Quantitative easing entails the Fed's purchase of government and other securities from the market in an effort to increase money supply. The federal funds rate is the interest rate, set by the U.S. Federal Reserve Board, at which banks lend money to each other, usually on an overnight basis. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary January 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 Unadjusted for Sales Charge –1.27% 5.77% 2.26% Adjusted for the Maximum Sales Charge (max 4.50% load) –5.71% 4.80% 1.79% Barclays U.S. Aggregate Bond Index† 0.12% 4.93% 4.62% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 Unadjusted for Sales Charge –2.01% 4.98% 1.45% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –4.89% 4.81% 1.45% Barclays U.S. Aggregate Bond Index† 0.12% 4.93% 4.62% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 Unadjusted for Sales Charge –1.92% 5.00% 1.47% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –1.92% 5.00% 1.47% Barclays U.S. Aggregate Bond Index† 0.12% 4.93% 4.62% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 No Sales Charge –1.02% 6.03% 2.49% Barclays U.S. Aggregate Bond Index† 0.12% 4.93% 4.62% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 No Sales Charge –1.03% 6.09% 2.56% Barclays U.S. Aggregate Bond Index† 0.12% 4.93% 4.62% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2013 are 1.04%, 1.96%, 1.85%, 0.81% and 0.71% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Class A Class B Class C Class S Institutional Class Net Asset Value 1/31/14 $ 1/31/13 $ Distribution Information as of 1/31/14 Income Dividends, Twelve Months $ January Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended January 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.45%, 1.68%, 1.78%, 2.81% and 2.86% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. The current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on January 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.44%, 1.54%, 1.63%, 2.69% and 2.74% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of January 31, 2014 Principal Amount ($)(a) Value ($) Corporate Bonds 43.6% Consumer Discretionary 5.2% 21st Century Fox America, Inc., 4.0%, 10/1/2023 AMC Entertainment, Inc., 8.75%, 6/1/2019 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 APX Group, Inc., 6.375%, 12/1/2019 Arcelik AS, 144A, 5.0%, 4/3/2023 (b) Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 BC Mountain LLC, 144A, 7.0%, 2/1/2021 Boyd Gaming Corp., 9.0%, 7/1/2020 (b) British Sky Broadcasting Group PLC, 144A, 3.125%, 11/26/2022 Caesar's Entertainment Operating Co., Inc.: 8.5%, 2/15/2020 9.0%, 2/15/2020 CCO Holdings LLC, 6.5%, 4/30/2021 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Clear Channel Communications, Inc., 11.25%, 3/1/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series B, 7.625%, 3/15/2020 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 Columbus International, Inc., 144A, 11.5%, 11/20/2014 Cox Communications, Inc., 144A, 3.25%, 12/15/2022 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 DBP Holding Corp., 144A, 7.75%, 10/15/2020 Delphi Corp., 5.0%, 2/15/2023 DIRECTV Holdings LLC, 2.4%, 3/15/2017 DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 7.875%, 9/1/2019 Ford Motor Credit Co., LLC: 3.0%, 6/12/2017 4.25%, 9/20/2022 Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 (b) Harron Communications LP, 144A, 9.125%, 4/1/2020 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Live Nation Entertainment, Inc., 144A, 7.0%, 9/1/2020 Macy's Retail Holdings, Inc., 3.875%, 1/15/2022 Marriott International, Inc., 3.375%, 10/15/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC, 6.375%, 4/1/2023 MGM Resorts International: 6.625%, 12/15/2021 (b) 6.75%, 10/1/2020 8.625%, 2/1/2019 Midcontinent Communications & Midcontinent Finance Corp., 144A, 6.25%, 8/1/2021 Myriad International Holdings BV, 144A, 6.0%, 7/18/2020 PNK Finance Corp., 144A, 6.375%, 8/1/2021 Quebecor Media, Inc., 5.75%, 1/15/2023 RCI Banque SA, 144A, 3.5%, 4/3/2018 Schaeffler Finance BV, 144A, 7.75%, 2/15/2017 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 (b) Sirius XM Holdings, Inc., 144A, 5.875%, 10/1/2020 SIWF Merger Sub, Inc., 144A, 6.25%, 6/1/2021 Starz LLC, 5.0%, 9/15/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 Unitymedia Hessen GmbH & Co., KG, 144A, 7.5%, 3/15/2019 EUR Unitymedia KabelBW GmbH, 144A, 9.625%, 12/1/2019 EUR Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Consumer Staples 1.8% Agrokor DD, 144A, 8.875%, 2/1/2020 Anadolu Efes Biracilik Ve Malt Sanayii AS, 144A, 3.375%, 11/1/2022 B&G Foods, Inc., 4.625%, 6/1/2021 Cencosud SA, 144A, 4.875%, 1/20/2023 Chiquita Brands International, Inc., 144A, 7.875%, 2/1/2021 Controladora Mabe SA de CV, 144A, 7.875%, 10/28/2019 Del Monte Corp., 7.625%, 2/15/2019 ESAL GmbH, 144A, 6.25%, 2/5/2023 Hawk Acquisition Sub, Inc., 144A, 4.25%, 10/15/2020 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Marfrig Holding Europe BV, 144A, 11.25%, 9/20/2021 MHP SA, 144A, 8.25%, 4/2/2020 (b) Minerva Luxembourg SA, 144A, 12.25%, 2/10/2022 Mriya Agro Holding PLC, 144A, 9.45%, 4/19/2018 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 7.125%, 4/15/2019 Smithfield Foods, Inc., 6.625%, 8/15/2022 Energy 4.5% Access Midstream Partners LP, 4.875%, 5/15/2023 Afren PLC, 144A, 10.25%, 4/8/2019 Berry Petroleum Co.: 6.375%, 9/15/2022 6.75%, 11/1/2020 BreitBurn Energy Partners LP, 7.875%, 4/15/2022 Chaparral Energy, Inc., 7.625%, 11/15/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 DCP Midstream Operating LP, 3.875%, 3/15/2023 (b) Denbury Resources, Inc., 4.625%, 7/15/2023 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 Energy Transfer Partners LP, 4.15%, 10/1/2020 EP Energy LLC, 7.75%, 9/1/2022 EPE Holdings LLC, 144A, 8.875%, 12/15/2017 (PIK) FMC Technologies, Inc., 3.45%, 10/1/2022 Halcon Resources Corp.: 8.875%, 5/15/2021 9.75%, 7/15/2020 Kodiak Oil & Gas Corp., 5.5%, 1/15/2021 Linn Energy LLC, 144A, 7.0%, 11/1/2019 MEG Energy Corp., 144A, 7.0%, 3/31/2024 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 144A, 6.0%, 8/15/2023 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 6.875%, 1/15/2023 144A, 6.875%, 3/15/2022 Offshore Drilling Holding SA, 144A, 8.375%, 9/20/2020 Offshore Group Investment Ltd.: 7.125%, 4/1/2023 7.5%, 11/1/2019 ONEOK Partners LP, 6.15%, 10/1/2016 Pacific Drilling SA, 144A, 5.375%, 6/1/2020 Pacific Rubiales Energy Corp., 144A, 7.25%, 12/12/2021 Petroleos de Venezuela SA: Series 2014, 4.9%, 10/28/2014 144A, 8.5%, 11/2/2017 Petroleos Mexicanos, 2.257%**, 7/18/2018 PT Pertamina Persero, 144A, 5.625%, 5/20/2043 Reliance Holdings U.S.A., Inc., 144A, 5.4%, 2/14/2022 Rowan Companies, Inc., 4.75%, 1/15/2024 (b) Sabine Pass Liquefaction LLC, 144A, 5.625%, 2/1/2021 SandRidge Energy, Inc., 7.5%, 3/15/2021 Talos Production LLC, 144A, 9.75%, 2/15/2018 Tesoro Corp.: 4.25%, 10/1/2017 5.375%, 10/1/2022 (b) Transocean, Inc., 3.8%, 10/15/2022 Whiting Petroleum Corp., 5.0%, 3/15/2019 Financials 15.6% American International Group, Inc., 4.875%, 6/1/2022 American Tower Corp., (REIT), 3.5%, 1/31/2023 Atlantic Finance Ltd., 144A, 10.75%, 5/27/2014 Banco de Credito del Peru, 144A, 6.875%, 9/16/2026 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Bank of America Corp., 3.3%, 1/11/2023 Barclays Bank PLC, 7.625%, 11/21/2022 (b) BBVA Bancomer SA, 144A, 6.5%, 3/10/2021 BNP Paribas SA, 5.0%, 1/15/2021 CIT Group, Inc., 4.25%, 8/15/2017 CNA Financial Corp., 5.75%, 8/15/2021 (b) Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.95%, 11/9/2022 Credit Agricole SA, 144A, 7.875%, 1/23/2024 (b) Development Bank of Kazakhstan JSC: 144A, 5.5%, 12/20/2015 Series 3, 6.5%, 6/3/2020 E*TRADE Financial Corp.: 6.375%, 11/15/2019 6.75%, 6/1/2016 General Electric Capital Corp., 3.1%, 1/9/2023 Grupo Aval Ltd., 144A, 4.75%, 9/26/2022 Hartford Financial Services Group, Inc., 6.0%, 1/15/2019 Health Care REIT, Inc., (REIT), 4.5%, 1/15/2024 ING Bank NV: 144A, 2.0%, 9/25/2015 144A, 5.8%, 9/25/2023 ING U.S., Inc., 5.7%, 7/15/2043 International Lease Finance Corp.: 3.875%, 4/15/2018 6.25%, 5/15/2019 8.75%, 3/15/2017 Intesa Sanpaolo SpA, 3.875%, 1/16/2018 Jefferies Group LLC, 5.125%, 1/20/2023 JPMorgan Chase & Co., 5.125%, 9/15/2014 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Mizuho Bank Ltd., 144A, 2.95%, 10/17/2022 Morgan Stanley: 3.75%, 2/25/2023 (b) 4.1%, 5/22/2023 Nordea Bank AB, 144A, 4.25%, 9/21/2022 OPB Finance Trust, Series C, 2.9%, 5/24/2023 CAD PNC Bank NA, 6.875%, 4/1/2018 ProLogis LP, (REIT), 4.25%, 8/15/2023 PSP Capital, Inc., 3.03%, 10/22/2020 CAD Royal Bank of Scotland Group PLC, 6.1%, 6/10/2023 Santander UK PLC, 144A, 5.0%, 11/7/2023 SLM Corp., 5.5%, 1/25/2023 The Goldman Sachs Group, Inc., Series D, 6.0%, 6/15/2020 Trust F/1401, 144A, 5.25%, 12/15/2024 Turkiye Is Bankasi, 144A, 6.0%, 10/24/2022 Turkiye Vakiflar Bankasi Tao, 144A, 3.75%, 4/15/2018 Ventas Realty LP, (REIT), 2.7%, 4/1/2020 Health Care 1.5% Agilent Technologies, Inc., 3.2%, 10/1/2022 (b) Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 Community Health Systems, Inc., 7.125%, 7/15/2020 (b) HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 IMS Health, Inc., 144A, 6.0%, 11/1/2020 Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 Mallinckrodt International Finance SA, 144A, 4.75%, 4/15/2023 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Tenet Healthcare Corp.: 4.375%, 10/1/2021 4.5%, 4/1/2021 6.25%, 11/1/2018 Industrials 2.2% Accuride Corp., 9.5%, 8/1/2018 ADT Corp., 144A, 6.25%, 10/15/2021 Aeropuertos Dominicanos Siglo XXI SA, 144A, 9.25%, 11/13/2019 (b) Alphabet Holding Co., Inc., 7.75%, 11/1/2017 (PIK) Artesyn Escrow, Inc., 144A, 9.75%, 10/15/2020 BE Aerospace, Inc., 6.875%, 10/1/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc., 144A, 5.75%, 3/15/2022 Cemex Finance LLC, 144A, 9.375%, 10/12/2022 Clean Harbors, Inc., 5.125%, 6/1/2021 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Ferreycorp SAA, 144A, 4.875%, 4/26/2020 FTI Consulting, Inc., 6.0%, 11/15/2022 GenCorp, Inc., 7.125%, 3/15/2021 Georgian Railway JSC, 144A, 7.75%, 7/11/2022 Grupo KUO SAB de CV, 144A, 6.25%, 12/4/2022 Huntington Ingalls Industries, Inc., 6.875%, 3/15/2018 Ingersoll-Rand Global Holding Co., Ltd., 144A, 2.875%, 1/15/2019 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc., 6.75%, 6/15/2021 Navios South American Logistics, Inc., 9.25%, 4/15/2019 Odebrecht Offshore Drilling Finance Ltd., 144A, 6.75%, 10/1/2022 Owens Corning, Inc., 4.2%, 12/15/2022 Titan International, Inc., 144A, 6.875%, 10/1/2020 Total System Services, Inc., 3.75%, 6/1/2023 TransDigm, Inc.: 7.5%, 7/15/2021 7.75%, 12/15/2018 United Rentals North America, Inc.: 5.75%, 7/15/2018 6.125%, 6/15/2023 7.625%, 4/15/2022 Watco Companies LLC, 144A, 6.375%, 4/1/2023 Information Technology 2.0% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 CDW LLC, 8.5%, 4/1/2019 CyrusOne LP, 6.375%, 11/15/2022 EarthLink Holdings Corp., 7.375%, 6/1/2020 Equinix, Inc.: 5.375%, 4/1/2023 7.0%, 7/15/2021 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 Fiserv, Inc., 3.5%, 10/1/2022 (b) Healthcare Technology Intermediate, Inc., 144A, 7.375%, 9/1/2018 (PIK) Hewlett-Packard Co., 3.3%, 12/9/2016 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 IAC/InterActiveCorp., 4.75%, 12/15/2022 Materials 4.1% Anglo American Capital PLC, 144A, 4.125%, 9/27/2022 ArcelorMittal, 6.125%, 6/1/2018 BOE Intermediate Holding Corp., 144A, 9.0%, 11/1/2017 (PIK) BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) Cia Minera Milpo SAA, 144A, 4.625%, 3/28/2023 CSN Resources SA, 144A, 6.5%, 7/21/2020 (b) Dow Chemical Co., 5.25%, 11/15/2041 FMG Resources (August 2006) Pty Ltd., 144A, 6.0%, 4/1/2017 (b) FQM Akubra, Inc.: 144A, 7.5%, 6/1/2021 144A, 8.75%, 6/1/2020 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 Fresnillo PLC, 144A, 5.5%, 11/13/2023 Glencore Funding LLC, 144A, 4.125%, 5/30/2023 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Metalloinvest Finance Ltd., 144A, 6.5%, 7/21/2016 Metinvest BV, 144A, 10.25%, 5/20/2015 Novelis, Inc., 8.75%, 12/15/2020 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Polymer Group, Inc., 7.75%, 2/1/2019 PolyOne Corp., 5.25%, 3/15/2023 Polyus Gold International Ltd., 144A, 5.625%, 4/29/2020 Samarco Mineracao SA, 144A, 5.75%, 10/24/2023 The Mosaic Co., 4.25%, 11/15/2023 Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 Telecommunication Services 4.5% CC Holdings GS V LLC, 3.849%, 4/15/2023 CenturyLink, Inc., Series V, 5.625%, 4/1/2020 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 (b) Cricket Communications, Inc., 7.75%, 10/15/2020 Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp.: 7.125%, 1/15/2023 7.625%, 4/15/2024 8.5%, 4/15/2020 (b) Intelsat Jackson Holdings SA: 144A, 5.5%, 8/1/2023 7.5%, 4/1/2021 Intelsat Luxembourg SA: 144A, 7.75%, 6/1/2021 144A, 8.125%, 6/1/2023 Level 3 Communications, Inc., 8.875%, 6/1/2019 Level 3 Financing, Inc., 7.0%, 6/1/2020 MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 144A, 6.625%, 4/1/2023 (b) Oi SA, 144A, 5.75%, 2/10/2022 SBA Communications Corp., 5.625%, 10/1/2019 Sprint Communications, Inc.: 6.0%, 12/1/2016 6.0%, 11/15/2022 8.375%, 8/15/2017 tw telecom holdings, Inc.: 5.375%, 10/1/2022 6.375%, 9/1/2023 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 Verizon Communications, Inc., 6.55%, 9/15/2043 VimpelCom Holdings BV, 144A, 7.504%, 3/1/2022 (b) Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 Windstream Corp.: 6.375%, 8/1/2023 7.5%, 4/1/2023 7.75%, 10/15/2020 (b) 7.75%, 10/1/2021 Utilities 2.2% AES Corp., 8.0%, 10/15/2017 American Electric Power Co., Inc., Series F, 2.95%, 12/15/2022 Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 DTE Energy Co., 7.625%, 5/15/2014 Electricite de France SA, 144A, 5.25%, 1/29/2049 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 (b) Instituto Costarricense de Electricidad, 144A, 6.95%, 11/10/2021 Jersey Central Power & Light Co., 144A, 4.7%, 4/1/2024 Mexico Generadora de Energia S de rl, 144A, 5.5%, 12/6/2032 PPL Energy Supply LLC, 4.6%, 12/15/2021 (b) Total Corporate Bonds (Cost $103,911,925) Mortgage-Backed Securities Pass-Throughs 26.5% Federal Home Loan Mortgage Corp.: 3.5%, 4/1/2042 (c) 5.5%, 6/1/2035 Federal National Mortgage Association: 2.272%**, 8/1/2037 3.0%, 10/1/2042 (c) 4.0%, 9/1/2040 5.0%, with various maturities from 8/1/2020 until 3/1/2037 (c) 5.5%, with various maturities from 12/1/2032 until 8/1/2037 6.0%, with various maturities from 9/1/2036 until 2/1/2037 6.5%, with various maturities from 9/1/2016 until 6/1/2017 8.0%, 9/1/2015 Government National Mortgage Association, 4.5%, 7/1/2039 (c) Total Mortgage-Backed Securities Pass-Throughs (Cost $62,617,285) Asset-Backed 1.3% Automobile Receivables 1.1% AmeriCredit Automobile Receivables Trust, "E", Series 2011-2, 144A, 5.48%, 9/10/2018 Miscellaneous 0.2% ARES CLO Ltd., "D", Series 2012-3A, 144A, 4.888%**, 1/17/2024 Total Asset-Backed (Cost $3,115,962) Commercial Mortgage-Backed Securities 5.1% Commercial Mortgage Trust, "A4", Series 2007-GG9, 5.444%, 3/10/2039 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.16%**, 3/15/2018 JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 "F", Series 2007-LD11, 5.813%**, 6/15/2049* "H", Series 2007-LD11, 144A, 5.813%**, 6/15/2049* "J", Series 2007-LD11, 144A, 5.813%**, 6/15/2049* "K", Series 2007-LD11, 144A, 5.813%**, 6/15/2049* LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%**, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 5.841%**, 6/12/2050 WFRBS Commercial Mortgage Trust, "A5", Series 2013-C14, 3.337%, 6/15/2046 Total Commercial Mortgage-Backed Securities (Cost $18,289,273) Collateralized Mortgage Obligations 12.9% Credit Suisse First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 Fannie Mae Connecticut Avenue Securities, "M2", Series 2014-C01, 4.558%, 1/25/2024 Federal Home Loan Mortgage Corp.: "KO", Series 4180, Principal Only, Zero Coupon, 1/15/2043 "PA", Series 4122, 1.5%, 2/15/2042 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "ZB", Series 4183, 3.0%, 3/15/2043 "ME", Series 4146, 3.5%, 12/15/2042 "ZG", Series 4213, 3.5%, 6/15/2043 "JS", Series 3572, Interest Only, 6.64%***, 9/15/2039 Federal National Mortgage Association: "HZ", Series 2013-63, 2.5%, 6/25/2043 "PN", Series 2012-93, 2.5%, 9/25/2042 "HZ", Series 2013-31, 3.0%, 2/25/2043 "KM", Series 2012-146, 3.0%, 1/25/2043 "BE", Series 2013-13, 4.0%, 3/25/2043 "SI", Series 2007-23, Interest Only, 6.612%***, 3/25/2037 Government National Mortgage Association: "AO", Series 2013-10, Principal Only, Zero Coupon, 1/20/2043 "FT", Series 2012-77, 1.157%**, 7/20/2039 "BL", Series 2013-19, 2.5%, 2/20/2043 "DI", Series 2012-102, Interest Only, 2.5%, 8/20/2027 "HX", Series 2012-91, 3.0%, 9/20/2040 "HZ", Series 2012-56, 3.5%, 6/20/2040 "AI", Series 2011-94, Interest Only, 4.5%, 1/20/2039 "BP", Series 2011-35, 4.5%, 3/16/2041 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "PD", Series 2011-25, 4.5%, 10/16/2039 "IM", Series 2010-87, Interest Only, 4.75%, 3/20/2036 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 "AI", Series 2007-38, Interest Only, 6.301%***, 6/16/2037 Total Collateralized Mortgage Obligations (Cost $32,845,027) Government & Agency Obligations 20.2% Other Government Related (d) 1.9% Gazprom Neft OAO, 144A, 4.375%, 9/19/2022 Inter-American Development Bank, 4.375%, 1/24/2044 National JSC Naftogaz of Ukraine, 9.5%, 9/30/2014 Queensland Treasury Corp., Series 23, 4.25%, 7/21/2023 AUD Rosneft Oil Co., 144A, 4.199%, 3/6/2022 VTB Bank OJSC, 144A, 6.0%, 4/12/2017 Sovereign Bonds 3.4% Federative Republic of Brazil, 4.25%, 1/7/2025 Kingdom of Norway, Series 475, 2.0%, 5/24/2023 NOK Province of Ontario, 3.45%, 6/2/2045 CAD Republic of Belarus, REG S, 8.75%, 8/3/2015 Republic of Croatia, 144A, 6.0%, 1/26/2024 (b) Republic of Singapore, 3.375%, 9/1/2033 SGD Russian Federation: Series 6204, 7.5%, 3/15/2018 RUB Series 6207, 8.15%, 2/3/2027 RUB Slovenia Government International Bond, 144A, 4.75%, 5/10/2018 U.S. Government Sponsored Agency 1.0% Federal National Mortgage Association, 3.0%, 11/15/2027 U.S. Treasury Obligations 13.9% U.S. Treasury Bill, 0.035%****, 2/13/2014 (e) U.S. Treasury Bonds: 3.5%, 2/15/2039 5.375%, 2/15/2031 U.S. Treasury Notes: 0.75%, 6/15/2014 1.0%, 8/31/2016 (f) (g) 1.75%, 5/15/2023 Total Government & Agency Obligations (Cost $48,564,525) Municipal Bonds and Notes 3.1% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Oklahoma, University Revenues, Health Science Center, Series B, 6.634%, 7/1/2024 Port Authority of New York & New Jersey, One Hundred Fiftieth Series: 4.5%, 9/15/2015 4.875%, 9/15/2017 Total Municipal Bonds and Notes (Cost $6,640,346) Shares Value ($) Preferred Stock 0.0% Financials Ally Financial, Inc., Series G, 144A, 7.0% (Cost $29,156) 30 Securities Lending Collateral 4.8% Daily Assets Fund Institutional, 0.08% (h) (i) (Cost $11,435,380) Cash Equivalents 5.8% Central Cash Management Fund, 0.04% (h) DWS Variable NAV Money Fund, 0.21% (h) Total Cash Equivalents (Cost $13,888,637) % of Net Assets Value ($) Total Investment Portfolio (Cost $301,337,516)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of January 31, 2014. *** These securities are shown at their current rate as of January 31, 2014. ****Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $302,162,826. At January 31, 2014, net unrealized depreciation for all securities based on tax cost was $6,346,915. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,641,322 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $11,988,237. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2014 amounted to $10,999,110, which is 4.6% of net assets. (c) When-issued or delayed delivery security included. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) At January 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) At January 31, 2014, this security has been pledged, in whole or in part, as collateral for open bilateral swap contracts. (g) At January 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (h) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (i) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. PIK: Denotes that all or a portion of the income is paid-in-kind in the form of additional principal. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At January 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 3/20/2014 5 Year U.S. Treasury Note USD 3/31/2014 Ultra Long U.S. Treasury Bond USD 3/20/2014 10 Total unrealized appreciation At January 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Canadian Government Bond CAD 3/20/2014 29 ) 10 Year Japanese Government Bond JPY 3/11/2014 5 ) 90 Day Eurodollar USD 12/14/2015 36 ) U.S. Treasury Bond USD 3/20/2014 24 ) Total unrealized depreciation ) At January 31, 2014, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (j) Call Options Receive Fixed — 4.064% – Pay Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Pay Fixed — 3.033% – Receive Floating — LIBOR 10/24/2014 10/24/2044 4 10/22/2014 ) Pay Fixed — 3.035% – Receive Floating — LIBOR 2/15/2015 2/3/2045 2 1/30/2015 ) Pay Fixed — 3.088% – Receive Floating — LIBOR 1/28/2015 1/28/2045 3 1/26/2015 ) Pay Fixed — 3.093% – Receive Floating — LIBOR 10/21/2014 10/21/2044 2 10/17/2014 ) Total Put Options ) Total ) (j) Unrealized appreciation on written options on interest rate swap contracts at January 31, 2014 was $106,290. At January 31, 2014, open credit default swap contracts sold were as follows: Effective/ Expiration Dates Notional Amount ($) (k) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (l) Value ($) Upfront Payments Paid ($) Unrealized Appreciation ($) 6/20/2013 9/20/2018 5 % DISH DBS Corp., 6.75%, 6/1/2021, BB– 9/20/2012 12/20/2017 6 % General Motors Corp., 3.3%, 12/20/2017, BB+ Total unrealized appreciation (k) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (l) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At January 31, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 12/30/2014 12/30/2034 Fixed — 4.01% Floating — LIBOR ) ) 12/30/2014 12/30/2024 Fixed — 3.524% Floating — LIBOR ) ) 12/30/2014 12/30/2016 Fixed — 1.173% Floating — LIBOR ) ) 5/13/2014 5/13/2044 Fixed — 4.064% Floating — LIBOR ) ) 12/30/2014 12/30/2019 Fixed — 2.522% Floating — LIBOR 12/30/2014 12/30/2044 Fixed — 4.081% Floating — LIBOR Total net unrealized depreciation ) Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 6/3/2013 6/3/2025 1 Floating — LIBOR Fixed — 3.0% ) — ) Counterparties: 1 Nomura International PLC 2 BNP Paribas 3 Barclays Bank PLC 4 Citigroup, Inc. 5 Credit Suisse 6 UBS AG LIBOR: London Interbank Offered Rate As of January 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty CAD NZD 2/7/2014 Citigroup, Inc. NZD CAD 2/7/2014 Australia & New Zealand Banking Group Ltd. AUD USD 2/7/2014 Nomura International PLC MXN USD 2/11/2014 Commonwealth Bank of Australia KRW USD 2/18/2014 JPMorgan Chase Securities, Inc. SEK EUR 2/21/2014 Barclays Bank PLC EUR USD 2/21/2014 Citigroup, Inc. MYR USD 2/21/2014 Nomura International PLC CAD USD 4/23/2014 UBS AG NOK USD 4/23/2014 Commonwealth Bank of Australia AUD USD 4/23/2014 Nomura International PLC Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD MXN 2/11/2014 ) JPMorgan Chase Securities, Inc. USD SGD 2/18/2014 ) Commonwealth Bank of Australia USD MYR 2/21/2014 ) Nomura International PLC INR USD 2/28/2014 ) Australia & New Zealand Banking Group Ltd. INR USD 2/28/2014 ) Citigroup, Inc. TRY USD 2/28/2014 ) Commonwealth Bank of Australia ZAR USD 3/4/2014 ) JPMorgan Chase Securities, Inc. SGD USD 4/23/2014 ) Citigroup, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit NOK Norwegian Krone NZD New Zealand Dollar RUB Russian Ruble SEK Swedish Krona SGD Singapore Dollar TRY Turkish Lira USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, interest rate swap contracts, forward foreign currency exchange contracts and written options contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (m) Corporate Bonds $
